Judge COZORT
dissenting.
I disagree with the majority’s decision affirming the trial court’s dismissal of plaintiff’s action based on the statute of limitations. The majority determined that the applicable statute of limitations in this case, located in N.C. Gen. Stat. § 160A-364.1 (1987), began to run when the Winston-Salem Board of Aldermen enacted the zoning ordinance on 15 April 1985. The statute provides, “[a] cause of action as to the validity of any zoning ordinance, or amendment thereto, adopted under this Article or other applicable law shall accrue upon adoption of the ordinance, or amendment thereto, and shall be brought within nine months as provided in G.S. 1-54.1.” Relying on National Advertising Co. v. City of Raleigh, 947 F.2d 1158 (4th Cir. 1991), the majority concludes the plaintiff should have filed its action within nine months of the adoption of the ordinance.
*763In its complaint, plaintiff’s first claim for relief alleged a cause of action for inverse condemnation. Later claims challenged the validity of the ordinance. In its brief, plaintiff argues only the inverse condemnation claim, thereby abandoning its challenge of the validity of the zoning ordinance. As a result, the applicable statute of limitations at issue here is not found in N.C. Gen. Stat. § 160A-364.1. The controlling statute of limitations is located in N.C. Gen. Stat. § 40A-51 (1984), which provides that an action for inverse condemnation “may be initiated within twenty-four (24) months of the date of the taking of the affected property or the completion of the project involving the taking, whichever shall accrue later.”
At first glance, the National Advertising case appears to resolve the statute of limitations issue below. I find National Advertising distinguishable from this case. First, as the majority notes, National Advertising “dealt with a 42 U.S.C. § 1983 action alleging an unconstitutional taking,” rather than an action for damages for inverse condemnation. The holding in National Advertising was based on a federal accrual statute, rather than a state statute of limitations. The federal law governing a § 1983 claim utilizes a different standard for determining an accrual date: the action’s accrual date is at the time the plaintiff “knows or has reason to know” of the injury which is the foundation for the action.
Furthermore, the Fourth Circuit’s reasoning in National Advertising, holding that a “taking” of the property occurred at the time of the adoption of the ordinance, is unpersuasive. I find the “taking of the affected property” did not occur when the ordinance was enacted; rather it occurred at the termination of the amortization period. Since the City of Winston-Salem had the ability to amend the ordinance at any time during the amortization period, both plaintiff’s right to seek compensation under the ordinance and the City’s right to enforce it did not vest, or fix, until the end of the amortization period. I do not agree with the proposition outlined in National Advertising and cited by the majority that “[ijmmediately upon enactment, the . . . ordinance interfered in a clear, concrete fashion with the property’s primary use.” National Advertising, 947 F.2d at 1163. Here, no actual interference occurred until plaintiff was compelled to pull down all billboards not in compliance on the last day of the amortization period.
*764Assuming arguendo, that a taking did occur at the time of the ordinance’s enactment, the project was not completed until the signs were due to be removed on 15 April 1992. N.C. Gen. Stat. § 40A-51 provides for the statute to run at the later date of either the taking or the “completion of the project involving the taking.” Here, the completion of the project obviously did not transpire until 15 April 1992. The purpose for the accrual date being at the “completion of the project” is “to provide plaintiffs adequate opportunity to discover damage.” McAdoo v. City of Greensboro, 91 N.C. App. 570, 572, 372 S.E.2d 742, 743-44 (1988). In the present case, plaintiff could not determine the amount of damage or change in value of its property until the billboards were to be extracted at the project’s completion — the end of the amortization period. Accordingly, I vote to reverse the trial court’s order dismissing plaintiff’s complaint based on the statute of limitations, since the complaint complied with N.C. Gen. Stat. § 40A-51 by being filed within two years of 15 April 1992.
Having found the trial court erred by dismissing the complaint on statute of limitation grounds, I am compelled to consider defendant’s cross-assignment of error that plaintiff’s claims were subject to dismissal on the grounds that the plaintiff failed to exhaust its administrative remedies pursuant to N.C. Gen. Stat. § 160A-388. In general, when the legislature had provided for an effective administrative remedy to address a complaint, the remedy must be exhausted before a party may result to action in court. See, i.e., Presnell v. Pell, 298 N.C. 715, 721, 260 S.E.2d 611, 615 (1979). However, in the case below, an appeal to the Board of Adjustment would have been an ineffective remedy because plaintiff’s complaint contained constitutional claims based on the conduct of city officials; the claims would have reached beyond the Board’s authority to review. The law does not provide for the review of constitutional questions by administrative boards. Bailey v. State, 330 N.C. 227, 245, 412 S.E.2d 295, 306 (1991), cert. denied, — U.S. ---, 118 L.Ed.2d 547 (1992).
I vote to reverse the trial court’s order and to remand the matter for further proceedings.